Hart, J. (after stating the. facts). Fenton rented land from the corporation of which Hiram Bradley was the manager and agreed to pay, as rent therefor for the year 1918, one-third of the corn and one-fourth of all the cotton raised by him. Price was a cropper on the shares under Fenton. He raised twelve bales of cotton, and under his contract with Fenton he was to receive one-half of the cotton raised by him in payment of his services. Under their agreement the title to the cotton raised by Price was in Fenton, and it was the latter’s duty to deliver to the former one-half of the cotton when it was gathered. Tinsley v. Craige, 54 Ark. 346, and Valentine v. Edwards, 112 Ark. 354. After Price had gathered the cotton in the fall, Fen-ton gave him permission to sell it for the purpose of dividing tile proceeds, but Price was unable to do so because Bradley had notified the cotton buyers in that territory that his company was claiming a landlord’s lien on the cotton. Fenton and Bradley had a dispute about the amount of rent due, each asserting a claim for damages against the other for a breach of the rent contract. Price’s theory is that Fenton prevented him from selling the cotton raised by him after it had been gathered, by demanding that one-fourth of the proceeds should be deposited in the bank to his credit or deposited in such a way that Bradley could not get it until after the dispute between his company and Fenton had been settled. On the other hand, Fenton claimed that he placed no restrictions whatever upon Price selling the cotton, and said that he was at all times willing for Price to sell it. He testified, in substance, that he did not demand, as a condition to allowing Price to sell the cotton, that the latter should place one-fourth of the proceeds so that Bradley could not get hold of it until he and Fenton had settled. This testimony of Fenton made a case for the jury," and it was error calling for a reversal of the judgment for the court to have directed a verdict in favor of Price against Fenton. A party violating a contract is .liable for all the direct and proximate damages which result from the violation. The damages must flow directly and naturally from the breach of the contract, and they must be certain, both in their nature and in respect to the cause from which they proceed. They must not .be remote, involving-inquiries that are collateral to the consideration of the wrongful act which constituted a breach of the contract. McDaniel v. Crabtree, 21 Ark. 431; Gerson v. Slemons, 30 Ark. 50, and Western Union Tel. Co. v. Short, 53 Ark. 434. If the testimony of Fenton is true, the direct' and proximate cause of the loss to Price was the act of the agent of the owner of the land in notifying the cotton buyers in that territory not to buy the cotton raised by Price because the landowner was claiming a landlord’s lien on the cotton. While it was the duty of Fenton to divide the crop after it was gathered and give Price one-half of the cotton raised or the proceeds thereof, still he conld not he compelled, in order „to effectuate a division of the crop, to release his claim for damages against his landlord. In short, if Fenton’s testimony is to be believed, the proximate cause of the damages suffered by Price was the action of Bradley in notifying the cotton buyers not to buy the cotton raised by Price and it was not the action of Fenton in making a claim for damages against his landlord. His action in this respect could be only considered as the remote cause of the damages that resulted to Price. On the other hand, if Fenton, as testified to by Price, demanded that the latter should place one-fourth of the proceeds of the cotton in a bank to his credit, or in such a way that Bradley could not get it until their dispute about the breach of the rent contract was settled, as a condition to the right of Price to sell the cotton and divide the proceeds, then th'e action of Fenton was the direct and proximate cause of the damages that resulted to Price, and he would be liable therefor. Because' the court erred in not submitting this disputed question of fact to the jury, the judgment must be reversed and the cause will be remanded for a new trial.